Title: To George Washington from Henry Lee, 28 February 1793
From: Lee, Henry
To: Washington, George



28th Feby 93

I return my dear General the papers you gave me having laid the foundation of a future sale if agreable then to you.
The previous requisites are the possession of the other shares

of the company and a law authorizing foreigners to hold real property in Virginia—Both these can be effected in the course of the year.
I would have called & taken leave of you & Mrs Washington, but did not like to interrupt your time by a regard to mere form. To her be so good as to present the most respectful homage of my heart & accept my best wishes for your health and happiness.
This is the prayer of my soul and can never forsake me but with life.
Should you think proper to pursue any plan respecting Mr H. the sooner you write to me the better, as I am more desirous of getting to France since I saw Col. Smith than ever. with all respect & attachment I am ever yours

H: Lee

